Citation Nr: 1759682	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-10 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel



INTRODUCTION


The Veteran served on active duty from February 1967 to February 1971, including service in the Republic of Vietnam from February 1969 to February 1970.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This matter was remanded by the Board in September 2013 for additional development.

In April 2016, the Board remanded the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities for further development.  The remand required the RO to take appropriate steps to request any updated treatment records and to obtain a new VA medical opinion.   In compliance with the remand directives, a development letter was sent to the Veteran and the case was referred to a VA neurologist for an addendum opinion regarding the etiology of the Veteran's peripheral neuropathy of the upper and lower extremities.  The directives having been substantially complied with, and the matter is again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to an herbicide agent.

2.  Peripheral neuropathy of the bilateral upper extremities was not manifest in service or within one year of separation.  

3.  Peripheral neuropathy of the bilateral lower extremities was not manifest in service or within one year of separation.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by service, and organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by service, and organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Board notes that VA has sent the Veteran two additional VA letters dated May 4, 2016 and April 10, 2017 requesting additional evidence to support his claim.

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for organic disease of the nervous system manifesting to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303(b).  

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307. 

For the purposes of section 1110 of this title, and subject to the provisions of section 1113 of this title, in the case of any veteran who served for ninety days or more during a period of war - a chronic disease becoming manifest to a degree of 10 percent or more within one year from the date of separation from such service.  38 U.S.C. § 1112 (a)(1).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i).

A chronic, tropical, or prisoner of war related disease, a disease associated with exposure to certain herbicide agents, or a disease associated with exposure to contaminants in the water supply at Camp Lejeune listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. No condition other than one listed in § 3.309(a) will be considered chronic.  38 C.F.R. § 3.307.

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C. §§ 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003). 

The evidence from his DD-214 confirms the Veteran's presence in the Republic of Vietnam.  It shows he was awarded a Vietnam Service Medal with Bronze Service Star.  He was also awarded the Air Force Outstanding Unit Award with Valor and one Bronze Oak Leaf Cluster, as well as the Republic of Vietnam Gallantry Cross with Palm.  In addition, exposure to Agent Orange is presumed.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304 (d) (2017).

In Maxson v. Gober, the Federal Circuit stated that the combat provision is an "evidentiary mechanism [that] involves a three step analysis."  230 F.3d 1330, 1332   (Fed. Cir. 2000).  The first two steps require (1) determining "whether the veteran has presented 'satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease' "and (2) determining "whether the evidence is 'consistent with the circumstances, conditions, or hardships of such service.'" Id. at 1323-33 (quoting 38 U.S.C. § 1154 (b)).  The Federal Circuit established that, "[i]f these two steps are met, the Secretary shall accept the evidence as 'sufficient proof of service-connection,' regardless of the absence of official records." Id.  at 1333 (quoting 38 U.S.C. § 1154 (b)).  The third step then requires an analysis of whether service connection "may be rebutted by clear and convincing evidence to the contrary." 38 U.S.C. § 1154 (b); Maxson, 230 F.3d at 1333. 

The combat provision reduces for Veterans who have engaged in combat the burden of presenting evidence of incurrence of an injury in service, but does not eliminate the nexus requirement.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected.").  The Veteran must show that the disability he incurred in service was a chronic condition that persisted in the years following his active duty.  Reeves v. Shinseki, 682 F. 3d 988, 998-99 (2012).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


III.  History

The Veteran's April 1964 Air Force ROTC examination was clinically normal for neurologic, feet, upper extremities, and lower extremities.  The Veteran's November 1965 flying in training and reserve commission examination was clinically normal for neurologic, feet, upper extremities, and lower extremities.  The Veteran's November 1966 reserve commission examination was clinically normal for neurologic, feet, upper extremities, and lower extremities.  The Veteran's November 1967 periodic examination was clinically normal for neurologic, feet, upper extremities, and lower extremities.  The Veteran's February 1971 separation examination was clinically normal for neurologic, feet, upper extremities, and lower extremities.  In his February 1971 Report of Medical history, the Veteran denied arthritis or rheumatism, foot trouble, and neuritis.  He wrote "good" under his statement of health.  He signed his name on this document.

A private medical opinion from a Dr. D. J. H reads, "The source of his neuropathy has not been discovered therefore the neuropathy definitely could be related to his exposure."  He opined that the Veteran's symptoms historically began years ago after exposure to Agent Orange used during his stint in the military.   

A private treatment record from Plano Medical Associates from November 2000 shows numbness in the hands and feet.  A related treatment record from March 2004 shows numbness of the toes.  A related June 2005 private treatment record from Plano Medical Associates indicates numbness creeping up the legs.  It is mid-calf bilaterally.  It is worse when lying down.  A private treatment record from Texas Neurology Consultants from Dr. A. L. from July 2007 indicates that the Veteran reported ongoing numbness in feet and occasional back pain.  A medical history from March 2008 from Dr. A. G. indicates there were impressions of peripheral neuropathy.  Other treatment records are substantially the same.  

On the Veteran's May 2010 VA Form 9, he contends that he feels that it is obvious beyond a reasonable doubt that his exposure to Agent Orange in Vietnam significantly contributed to his current disabilities.  The government told him that Agent Orange was safe, so minor evidence that occurred much earlier in Veterans' lives was disregarded as due to other causes.  He cited that he previously had numbness in feet and blamed it on the wearing of hunting boots on rocky terrain.  He also had slight tremors.  He stated that according to his neurologist, central nervous system disorders of this nature are caused by chemical exposure, are cumulative, and may take many years to manifest themselves.

The Veteran was afforded a VA examination in May 2012.  The VA examiner identified the Veteran as having peripheral neuropathy.  The VA examiner noted that the peripheral neuropathy has been worked up, and has been present for about 8 to 10 years.  The VA examiner stated that peripheral neuropathy is not due to diabetes or lumbar disc disease spinal stenosis and is therefore of undetermined etiology currently.  The VA examiner noted a strong family history of familial/essential tremor.  The VA examiner did not address whether peripheral neuropathy is related to Agent Orange exposure in service, and the case was subsequently remanded.

The Veteran underwent VA examination in November 2013.  After physical examination of the Veteran and review of the claims file, the VA examiner opined that the evidence suggests that the onset of the neuropathy was some thirty plus years after discharge from service and thus does not fulfill the criteria established by the VA: "VA presumes Veterans' early-onset peripheral neuropathy is related to their exposure to Agent Orange or other herbicides during service when the disease appears within one year of exposure to a degree of at least 10 percent disabling by VA's rating regulations."  The VA examiner, therefore, considered it less likely than not that the Veteran's peripheral neuropathy had its onset in service or is otherwise related to service, including Agent Orange exposure during service.

The Veteran was afforded a VA neurology consult in May 2016.  He was referred with peripheral neuropathy and question of it is related to Agent Orange exposure.  The Veteran reported that he began having some numbness in both feet up to his ankles within several years of service in Vietnam.  He initially attributed this to the "jungle boots" that he wore hunting and fishing or to running which he did regularly through age 40 and beyond.  Around age 60, he reported that he awoke one morning to realize that he had numbness in the right leg to mid-calf.  Since then, numbness has climbed to just below the knees and he feels that sensation in his hands is somewhat diminished.   Objective findings during the visit include: coordination - finger to nose with action tremor; sensory - decreased light touch in distal LE; some decrease in temperature sensation in the same distribution, absent vibration at the toes and ankle on the right, decreased left; and intact proprioception.  The physician's assessment documents predominantly sensory polyneuropathy that by the history has progressed over 40 years or more - a link to Agent Orange exposure is possible but could not be determined with certainty. 

An October 2017 VA medical opinion was obtained.  After reviewing the record, including the private treatment records and STRs, the VA examiner opined that the currently diagnosed condition related to the Veteran's claimed peripheral neuropathy of the bilateral lower extremities does not support a finding that it is at least as likely as not (50 percent or greater probability) incurred in or caused by his conceded in-service exposure to herbicides.  He explained that objective findings during the visit include: coordination - finger to nose with action tremor; sensory - decreased light touch in distal LE; some decrease in temperature sensation in the same distribution: absent vibration at the toes and ankle on the right, decreased left; and intact proprioception.  The assessment documents predominantly sensory polyneuropathy that by the history has progressed over 40 years or more - a link to Agent Orange exposure is possible but cannot be determined with certainty.  He added that the currently diagnosed condition related to the Veteran's claimed peripheral neuropathy of the bilateral upper extremities does not support a finding that it is at least as likely as not (50 percent or greater probability) incurred in or caused by his conceded in-service exposure to herbicides.  He also opined that the Veteran's claimed peripheral neuropathy of the bilateral lower extremities does not support a finding that it is at least as likely as not (50 percent or greater probability) incurred in or caused by a specific in-service illness, event, or injury.  Last, he concluded that the Veteran's military service medical records do not support that the Veteran's claimed peripheral neuropathy of the bilateral upper extremities does not support a finding that it is at least as likely as not (50 percent or greater probability) incurred in or caused by a specific in-service illness, event, or injury.  

In the November 2017 Informal Hearing Presentation (IHP), the Veteran and his representative argue that the Veteran's diagnosed condition meets the criteria for service connection.  The Veteran contends that due to its relationship with his time of service, specifically his time serving in the Republic of Vietnam, he is entitled to the benefits sought on appeal.


IV.  Analysis

The Veteran reports that he has experienced some numbness in both feet up to his ankles within several years of service in Vietnam and more recently in his hands as a result of his exposure to Agent Orange.  The Veteran reports that he initially attributed his peripheral neuropathy to the "jungle boots" that he wore hunting and fishing or to running, which he did regularly through age 40 and beyond.  Around age 60, he awoke one morning to realize that he had numbness in the right leg to mid-calf.  The Veteran is competent to relate feeling numbness and pain in his bilateral upper and lower extremities.

The Veteran is also competent to report that he was told by his neurologist that central nervous system disorders of this nature are caused by chemical exposure, are cumulative, and may take many years to manifest themselves.  He is competent to report that he has been told that his neuropathy definitely could be related to his herbicide exposure.  He is not competent to provide his own etiology opinion as to the cause of his peripheral neuropathy.

The Veteran's reports regarding the onset and etiology of his peripheral nerve pain are inconsistent.  In his February 1971 report of medical history, the Veteran denied neuritis.  His February 1971 separation examination was clinically normal for neurologic, feet, upper extremities, and lower extremities.  His reports of normal and stable symptoms are inconsistent with other reports of pain increasing in area and severity dating back to his time in service.  Private treatment records indicate indicates that neuropathy was first identified around 2007, with some possible reporting of related symptoms a few years prior.  Other treatment records contain substantially the same onset date and description of symptomatology.  At the Veteran's May 2012 VA examination, peripheral neuropathy was identified.  The VA examiner noted that the peripheral neuropathy has been worked up, and had been present for about 8 to 10 years.  This is consistent with private treatment records indicating an onset a few years after 2000.  It is inconsistent with the Veteran's lay reporting of longstanding symptomatology appearing during or within a few years of service.

The Board additionally finds the credibility of the Veteran is diminished by such inconsistencies regarding the onset of his peripheral neuropathy and its associated symptoms.  He now contends in his May 2010 VA Form 9 that he has experienced symptoms since service.  This was also explained in his May 2016 neurology consult.  However, these later reports decades after discharge are inconsistent with the contemporaneous medical records, including his February 1971 STRs, and further damage the credibility of the Veteran's reports as to the onset of such symptoms.  For these reasons, the Board finds the Veteran's report of an onset of symptoms during service or within a few years of service not credible.

The October 2017 VA medical opinion found that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is not related to service.  First, the VA examiner opined that the Veteran's claimed peripheral neuropathy of the bilateral upper and lower extremities does not support a finding that it is at least as likely as not (50 percent or greater probability) incurred in or caused by a specific in-service illness, event, or injury.  He added that the currently diagnosed condition related to the Veteran's claimed peripheral neuropathy of the bilateral upper and lower extremities does not support a finding that it is at least as likely as not (50 percent or greater probability) incurred in or caused by his conceded in-service exposure to herbicides.  In support of his finding, he explained that objective findings during the visit include: coordination - finger to nose with action tremor; sensory - decreased light touch in distal LE; some decrease in temperature sensation in the same distribution: absent vibration at the toes and ankle on the right, decreased left; and intact proprioception.  He cited that the May 2016 VA neurology consult documents predominantly sensory polyneuropathy that by the history has progressed over 40 years or more.  He also cited the VA examiner's conclusion that a link to Agent Orange exposure is possible but cannot be determined with certainty.  The Board finds this evidence to be highly probative.

Here, the Board finds the most probative evidence to be the October 2017 VA medical opinion and May 2012 VA examination.  They collectively show that the Veteran's peripheral neuropathy first manifest many decades after discharge.  The STRs are clinically normal, including his own report of medical history from February 1971.  Multiple VA treatment records first note peripheral neuropathy symptomatology first manifesting around 2000, several decades removed from discharge.  Neuropathy was not noted or manifest during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify the disease process during that time frame.  Although the Board is not entitled to render its own medical opinion, it is charged with reading the competent medical evidence as a whole to fairly adjudicate claims. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In arriving at this finding, the Board reiterates that it is not basing its decision on its own unsubstantiated medical conclusions, but is relying on the probative, competent, medical evidence of record.  Id.

To the extent that there are private treatment records and medical opinions possibly attributing his peripheral neuropathy to service and Agent Orange exposure, the Board assigns them little probative weight because they are based upon the Veteran's own lay history reporting, which is inconsistent and lacks credibility.  In contrast, the October 2017 VA medical opinion and May 2016 neurology consult led the VA examiners to opine that he the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is unrelated to service.  The most probative evidence also suggests that the Veteran did not have the characteristic manifestations necessary to identify a chronic disease entity in service.  Consequently, service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


